USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 97-9009                     IN RE: BRIDGET M. HAYES,                             Debtor.                                                                                             BRIDGET M. HAYES,                                                           Appellant,                                                               v.                                                JOSEPH BRAUNSTEIN, ETC., ET AL.,                                                           Appellees.                                APPEAL FROM THE UNITED STATES BANKRUPTCY APPELLATE PANELOF THE FIRST CIRCUIT                                                                         Before                                                     Boudin, Circuit Judge,                 Coffin, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                                                     Bridget M. Hayes on brief pro se.     Donald K. Stern, United States Attorney, and ChristopherAlberto, Assistant United States Attorney, on brief for appelleeUnited States of America.June 26, 1998                                                                            Per Curiam.  We have carefully reviewed the briefs     and the record on appeal and affirm the judgment below.  The    appellant failed to present substantial evidence rebutting the    duly-filed claim.  The Bankruptcy Court's equitable powers do    not extend to abridging the substantive rights of creditors.     In re Ludlow Hospital Society, Inc. 124 F.3d 22, 27-28 (1st Cir.    1997).              Affirmed.  Loc. R. 27.1.